Case 9:17-cv-00050-DLC-JCL Document 128-3 Filed 01/07/19 Page 1 of 3




   EXHIBIT C
                  Case 9:17-cv-00050-DLC-JCL Document
                               Shopper Info for       128-3IDFiled
                                                Shopper            01/07/19 Page 2 of 3
                                                              47954540


Shopper ID:           47954540
Private Label ID:     1
Login Name:           helloandre
First Name:           Andrew
Middle Name:
Last Name:            Anglin
Company:
Address1:
Address2:
City:
State/Prov:
Postal Code:
Country:
Phone Work:
Phone Home:
Mobile:
Fax:
Email:
BirthDate:
Gender:
Date Created:         11/19/2011 2:40:51 PM
Last Changed By:      PLATAPI-8521
Last Changed By Date: 5/27/2018 1:45:59 PM
Status:
Fraud:                Verified by Fraud Dept - Customer OK
Shopper Pin:
Password Reminder:
Twitter Handle:




                                                             GD 000001
                Case 9:17-cv-00050-DLC-JCL Document 128-3
                                 Notes for Shopper        Filed 01/07/19 Page 3 of 3
                                                    ID 47954540
                                                 11/18/2011 to 11/16/2018

             Entered Date / By                                                              Note

8/14/2017 9:06:00 AM / Auth Platform / Client   Shopper 47954540 was impersonated by Mike Lyons, employee mxlyons
IP: GoDaddy Internal
8/14/2017 9:06:00 AM / Auth Platform / Client   Shopper 47954540 was impersonated by Mike Lyons, employee mxlyons
IP: GoDaddy Internal
8/14/2017 8:29:10 AM / Robert, Gary / Client    Gary Robert accessed account with reason "General/Research". Validation was skipped.
IP: GoDaddy Internal
8/14/2017 8:29:00 AM / Auth Platform / Client   Shopper 47954540 was impersonated by Gary Robert, employee grobert
IP: GoDaddy Internal
8/14/2017 8:05:28 AM / Van Klaveren, Melanie helped Andrew Anglin CB#                      regarding Account-Settings Account
/ Client IP: GoDaddy Internal
                                             Additional Comments:
                                             review of acct for social and legal for domain transferred out
8/14/2017 8:00:18 AM / RegBulkEmailSvc /        RegBulkEmailSvc: Sent TransferAwayCancellation email for DAILYSTORMER.COM to: admin.
Client IP: GoDaddy Internal
8/14/2017 8:00:16 AM / RegBulkEmailSvc /        RegBulkEmailSvc: Sent TransferFromApproved email for DAILYSTORMER.COM to: admin.
Client IP: GoDaddy Internal
8/14/2017 7:53:35 AM / Lyons, Mike / Client     #OCEO - accepted domain transfer away of DAILYSTORMER.COM per Nima
IP: GoDaddy Internal
8/14/2017 7:51:23 AM / DomainNotificat /        Cancelling: .COM Bulk Domain Name Registration (6-20) (recurring) OrderID: 526144340
Client IP: GoDaddy Internal                     RowID: 1 Namespace:domain ResourceID: 142015992
8/14/2017 7:51:22 AM / TransferAway / Client    Cancelling: .COM Bulk Domain Name Registration (6-20) (recurring) OrderID: 526144340
IP: GoDaddy Internal                            RowID: 1 Namespace:domain ResourceID: 142015992
8/14/2017 7:51:17 AM / RegAgentSvc / Client     A TransferFromApproved E-mail has been sent to shopperId 47954540 for domain
IP: GoDaddy Internal                            dailystormer.com.
8/14/2017 7:51:16 AM / RegAgentSvc / Client     Domain namedailystormer.com removed by RegAgentSvc on 8/14/2017
IP: GoDaddy Internal
8/14/2017 7:51:11 AM / Administrator-7735       DCC domain transfer from accepted requested DAILYSTORMER.COM (ID=142015992)
(Michael Lyons) / Client IP: GoDaddy Internal
8/14/2017 7:50:58 AM / Manager: Michael         CRM user 7735 - Michael Lyons has entered DCC5 accessing shopper 47954540.
Lyons / Client IP: GoDaddy Internal
8/14/2017 7:50:54 AM / Manager: Michael         CRM user 7735 - Michael Lyons has entered DCC5 accessing shopper 47954540.
Lyons / Client IP: GoDaddy Internal
8/14/2017 7:50:34 AM / Lyons, Mike / Client     Mike Lyons accessed account with reason "General/Research". Validation was skipped.
IP: GoDaddy Internal
8/14/2017 7:50:33 AM / Lyons, Mike / Client     #OCEO - pushing domain transfer per Nima
IP: GoDaddy Internal
8/14/2017 7:50:00 AM / Auth Platform / Client   Shopper 47954540 was impersonated by Mike Lyons, employee mxlyons
IP: GoDaddy Internal
8/14/2017 7:38:00 AM / Auth Platform / Client   Shopper 47954540 was impersonated by Melanie Van Klaveren, employee mvanklaveren
IP: GoDaddy Internal
8/14/2017 7:38:00 AM / Van Klaveren, Melanie Melanie Van Klaveren accessed account with reason "General/Research". Validation was skipped.
/ Client IP: GoDaddy Internal
8/14/2017 7:17:39 AM / Manager: Michelle K      CRM user 1562 - Michelle K Barnes has entered DCC5 accessing shopper 47954540.
Barnes / Client IP: GoDaddy Internal
8/14/2017 7:17:34 AM / Manager: Michelle K      CRM user 1562 - Michelle K Barnes has entered DCC5 accessing shopper 47954540.
Barnes / Client IP: GoDaddy Internal
8/14/2017 7:17:00 AM / Auth Platform / Client   Shopper 47954540 was impersonated by Michelle Heffelfinger, employee miheffelfinger
IP: GoDaddy Internal

                                                                GD 000014
